Citation Nr: 0942019	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic upper and 
lower back disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, the Veteran requested a hearing before the 
Board in Washington, DC.  The Veteran's requested hearing was 
then scheduled for a date in February 2010.  Thereafter, in a 
letter to the Board received in October 2009, the Veteran 
indicated his inability to travel to Washington, DC due to 
financial considerations, and his desire to instead have a 
video-conference hearing before the Board at his local RO in 
St. Petersburg, Florida.  Consequently, the Board finds that 
it has no alternative but to remand this matter so that the 
Veteran can be provided with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at his local RO located in 
St. Petersburg, Florida.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

